Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, 7a where R4 is hydrogen and J is butoxy and G1-L-G2, and Her2 without traverse in the reply filed on 9-11-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are under examination and claims 1-10 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Improper Markush Rejection
Claims 11-20 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when a claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).
MEP 803.02 provides guidance on the analysis of a proper Markush group. Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property. The MPEP further provides that in the members of a proper Markush groups there should be (1) a common utility, and (2) a substantial structural feature essential to that utility. In the instant case it is found that the only common core structure is a small portion of adjuvant 7a lacking the R4 and J 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13, 16 and 20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the 
The claim recites “an antibody construct” having an antigen binding domain and an Fc domain.  The specification broadly indicates that an antibody construct is a polypeptide comprising an antigen binding domain and an Fc domain or modified Fc domain.  The specification does not define that the antigen binding domain be an antigen binding domain from an antibody.  The specification indicates that the antibody construct comprise and antibody or be an antibody, but does not limit the construct to antibodies as it defines antigen binding domain as a protein or portion of a protein that specifically binds a specified antigen.  This definition would appear to include protein receptors that specifically bind a corresponding ligand/antigen.  The specification only teaches antigen binding domains which are antibody binding domains and only teach immunoconjugates with full length antibodies.  The specification does not describe any antigen binding domains that are (1) proteins that bind antigens/ligands and (2) that are not antibodies.  Thus, the phrases are broadly defined but narrowly disclosed as antibodies. The specification does not provide any guidance as to what ligand binding domains could be coupled to Fc regions and conjugated as claimed.  The specification does not point to the art for any specific molecules that would meet the broad structure.   
Additionally, as to the term “modified Fc region/domain”, the term “modification is not defined in the specification.  The claims recite “modified Fc region”  such modifications include a vast array of changes including complete deletions, cyclic changes, changes in sequences which have an unknown correlation with the structure of the Fc domain/region, the function of the Fc region and the ability of the antibody to bind antigen.  While the specification teaches modifications known to the art  that modulate binding of the Fc region in an antibody to one or more Fc receptors on cells, the specification does not teach the vast majority of modifications which may be conceived of (binding to protein A, protein G, complement etc).  As such, the description does not teach a correlation of structure of the Fc region with undefined modifications with undefined function.
The specification teaches as single antibody construct that meets this limitation, which is a full-length antibody.  The specification does not teach any polypeptide constructs meeting the broad definition, which are not in fact antibodies per se.  The art does not recognize the term “antibody construct” as defining particular properties of a polypeptide and as such the meets and bounds of what structural elements are required for the construct as opposed to broadly defined domains of antibodies is not described within the four corners of the specification as filed.  No example of a polypeptide meeting the broad functional definition are set forth in the 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated: "To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171,25 USPQ2d 1601 ; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the specification does not teach polypeptide that meet the broad definition of “antibody construct” which are not full-length antibodies.  The specification does not describe polypeptide that are not antibodies that meet the broad definition set forth in the claims and specification.  Thus, while the specification and art provides sufficient written description for antibodies, it does not for polypeptides that are antibody constructs within the broad definition in the specification as filed.  For the forgoing reasons, the claims lack written description.

Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 16, the claim is indefinte in that the term “Fc region” lacks antecedent basis in claim 11 and 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/103990 (July 16, 2015; hereinafter ‘990) in view of Desai et al (US 9,127,006; with priority to 2009).
’990 teaches antibody adjuvant conjugates.  ‘990 specifically teaches the species of:

    PNG
    media_image1.png
    225
    742
    media_image1.png
    Greyscale

at page 11, paragraph [0016].  ‘990 teaches that the anti-EFGR antibody can be selected from humanized antibodies of the art at paragraphs [0017] and [0202] and specifically contemplate Cetuximab.  The humanized antibodies are necessarily modified as they comprise human constant regions instead of murine.  Cetuximab is a chimeric human/mouse monoclonal IgG1 antibody.  See also page 70, paragraph 199, page 72 paragraph 202,  page 86, paragraph 271 and claims 1, 5, 10, 11 and 18.  The 990’ document specifies that the conjugation to the antibody is via a lysine meeting the limitation of claims 17-19. The compound of Formula 1 is a toll-like receptor agonist. The ‘990 document teaches conjugation where Y is an amine or substituted amine as defined by “Y” at claim 1: Y is –NR6 R7 , -CR6 R7R8 , or -alkyl-NH2 , each 
Desai et al teach TLR7 agonists having a variable structure:

    PNG
    media_image2.png
    375
    345
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    375
    345
    media_image2.png
    Greyscale

Desai et al at column 36 exemplifies the TLR7 agonist: 

    PNG
    media_image3.png
    134
    373
    media_image3.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the TLR7 agonists of Desai for the TLR7 agonists in the conjugate of the ‘990.  The selection of the any free amine for conjugation is prima facie obvious. It further would have been obvious to select any of the various disclosed linker components of the ‘990 to form an alternative linker and binding by means of a free lysine on the antibody to a free primary or secondary amine on the TLR7 agonist as amine directed conjugation is conventional in the art.





Claims 1, 3, 4, 5, 6, 22, 23, 24, 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/103990 (July 16, 2015; hereinafter ‘990; of record) and Desai et al (US 9,127,006; with priority to 2009) as applied to claims 11-20 and further in view of Li et al (Journal of Immunological Methods, 389:45-51, 2013; of record) and WO 2015/103989 (July 16, 2015; hereinafter ‘989; of record).
The teachings of ‘990 and Desai et al are set forth supra.  The conjugate differs by not teaching an anti-Her2 antibody, specifically trastuzumab.   
Li et al teach generation of trastuzumab (humanized anti-Her2 antibody) conjugated to CpG a Toll-like receptor 9 (IRM) conjugates see page 47, column 2 results and page 48 Figure 1.  Trastuzumab is a humanized monoclonal antibody of the IgG1 isotype.  The humanized antibodies are necessarily modified as they comprise human constant regions instead of murine.
The teachings of document ‘989 teaches that IRMs such as those found in ‘990 can be conjugated to an antibody against Her2 are set forth supra.
It would have been prima facie obvious to one having skill in the art at the time of filing to substitute the Her2 trastuzumab of Li et al for the anti-EGFR antibody in the conjugate of ‘990 because ‘989 teaches that such IRM conjugates of ‘989 may alternatively include anti-Her2 antibodies. 

Citation of Relevant Prior Art
Stoermer et al (US 2010/0158928) teach immune response modifiers such as agonist of TLR7, TLR8 or both to targeting moieties that include antibodies (see paragraph 23 and claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA DUFFY/Primary Examiner, Art Unit 1645